Quest Capital Corp. Consolidated Financial Statements December 31, 2007 and 2006 (expressed in thousands of Canadian dollars) Management’s Responsibility for Financial Reporting The accompanying consolidated financial statements of the Company have been prepared by management in accordance with Canadian generally accepted accounting principles and reconciled to United States generally accepted accounting principles.These consolidated financial statements contain estimates based on management’s judgement. Management maintains an appropriate system of internal controls to provide reasonable assurance that transactions are authorized, assets safeguarded, and proper records maintained and that financial information is accurate and reliable. The Audit Committee of the Board of Directors, which is composed of independent directors, reviews the results of the annual audit and the consolidated financial statements prior to submitting the consolidated financial statements to the Board for approval. The Company’s auditors, PricewaterhouseCoopers LLP, are appointed by the shareholders to conduct an audit and their report follows. “Brian E. Bayley” “Narinder Nagra” Chief Executive Officer Chief Financial Officer Vancouver, BC, Canada March 14, Management’s Report on Internal Control over Financial Reporting The Company’s management is responsible for establishing and maintaining adequate internal control over financial reporting.Management assessed the effectiveness of the Company’s internal control over financial reporting as of December 31, 2007.Management used the Committee of Sponsoring Organizations of the Treadway Commission (COSO) framework to assess the effectiveness of the Company’s internal control over financial reporting.Based on that assessment, management concluded that the Company’s internal control over financial reporting was effective as of December 31, 2007. Based on management’s assessment, there were no material weaknesses in the Company’s internal control over financial reporting as of December 31, 2007. PricewaterhouseCoopers LLP, independent auditors, who have audited and issued a report on the consolidated financial statements of the Company for the year ended December 31, 2007, have also issued an attestation report on management’s assessment of the Company’s internal control over financial reporting.This attestation report follows. “Brian E. Bayley” “Narinder Nagra” Chief Executive Officer Chief Financial Officer Vancouver, BC, Canada March 14, Independent Auditors’ Report To the Shareholders of Quest Capital Corp. We have completed an integrated audit of Quest Capital Corp.s’ 2007 consolidated financial statements and of its internal control over financial reporting as of December 31, 2007, and the audits of Quest Capital Corp.’s consolidated financial statements for 2006 and 2005. Our opinions, based on our audits, are presented below. Consolidated Financial Statements We have audited the accompanying consolidated balance sheets of Quest Capital Corp. as at December31, 2007 and December 31, 2006, and the related consolidated statements of earnings, retained earnings and cash flows for each of the years in the three years period ended December 31, 2007.We have also audited the statement of comprehensive income and accumulated other comprehensive income for the year ended December 31, 2007.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of the Company’s financial statements in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit of financial statements includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.A financial statement audit also includes assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2007 and December 31, 2006 and the results of its operations and its cash flows for each of the years in the three year period ended December 31, 2007 in accordance with Canadian generally accepted accounting principles. Internal Control Over Financial Reporting We have also audited Quest Capital Corp.’s internal control over financial reporting as at December31, 2007, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Responsibility for Financial Reporting.Our responsibility is to express an opinion on the effectiveness of the Company’s internal control over financial reporting based on our audit. We conducted our audit of internal control over financial reporting in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance as to whether effective internal control over financial reporting was maintained in all material respects.An audit of internal control over financial reporting includes obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we consider necessary in the circumstances.We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company’s internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as at December 31, 2007 based on criteria established in Internal Control — Integrated Framework issued by the COSO. "PricewaterhouseCoopers LLP" Chartered Accountants Quest Capital Corp. Consolidated Balance Sheets As at December 31, 2007 and 2006 (expressed in thousands of Canadian dollars) 2007 2006 Assets Cash and cash equivalents $ 30,484 $ 9,506 Marketable securities (note 5) - 1,865 Loans (note 6) 277,710 264,902 Investments (note 5) - 9,980 Future income taxes (note 11) 3,916 14,500 Restricted cash (note 7) 12,452 2,568 Prepaid and other receivables 155 686 Resource and capital assets 841 477 Other assets (note 5 and 12) 186 1,253 $ 325,744 $ 305,737 Liabilities Accounts payable and accrued liabilities (note 12) $ 7,081 $ 4,290 Income taxes payable 188 2,981 Future income taxes (note 11) 904 1,326 Asset retirement obligation (note 9) 572 1,011 Debt payable (notes 5 and 8) 26,365 22,000 35,110 31,608 Shareholders’ equity Share capital (note 10) 207,161 202,513 Contributed capital (note 10) 6,934 6,479 Retained earnings 76,539 65,137 290,634 274,129 $ 325,744 $ 305,737 Contingencies and commitments (notes 6(c) and 13) Approved by the Board of Directors “Brian E. Bayley”Director Brian E. Bayley “A. Murray Sinclair”Director A. Murray Sinclair The accompanying notes are an integral part of these consolidated financial statements. Quest Capital Corp. Consolidated Statements of Retained Earnings For the years ended December 31, 2007, 2006 and 2005 (expressed in thousands of Canadian dollars) 2007 2006 2005 Retained earnings – beginning of year $ 65,137 $ 28,645 $ 8,612 Adoption of financial instruments standards (note 2) 1,591 - - Net earnings for the year 23,667 43,701 23,551 Dividends (13,856 ) (7,209 ) (3,518 ) Retained earnings – end of year $ 76,539 $ 65,137 $ 28,645 The accompanying notes are an integral part of these consolidated financial statements. Quest Capital Corp. Consolidated Statements of Earnings For the years ended December 31, 2007, 2006 and 2005 (expressed in thousands of Canadian dollars, except per share amounts) 2007 2006 2005 Interest and related fees (note 12) $ 42,114 $ 32,591 $ 17,410 Non-interest income Management and finder’s fees (note 12) 2,445 3,993 4,204 Marketable securities and other assets trading gains(note 12) 1,475 5,616 743 Realized gains on sale of investments, net (note 12) 7,079 8,876 4,171 Other income (note 12) 51 14 372 11,050 18,499 9,490 Total interest and non-interest income 53,164 51,090 26,900 Interest on debt (666 ) (1,380 ) (63 ) Provision for loan losses - (238 ) - Net interest and non-interest income 52,498 49,472 26,837 Non-interest expense Salaries and benefits 5,042 2,889 2,108 Bonuses 4,056 5,525 2,000 Stock-based compensation 1,085 521 2,142 Office and other 2,271 970 935 Legal and professional services 2,904 1,908 820 Regulatory and shareholder relations 579 478 522 Directors’ fees 224 280 218 Sales tax 306 - - Foreign exchange loss (gain) (18 ) 59 96 Losses (gains) and other expenses relating to resource assets 61 (142 ) 828 16,510 12,488 9,669 Earnings before income taxes 35,988 36,984 17,168 Provision for (recovery of) income taxes (note 11) 12,321 (6,717 ) (6,315 ) Non-controlling interest in a subsidiary (note 4) - - (68 ) Net earnings for the year $ 23,667 $ 43,701 $ 23,551 Weighted average number of shares outstanding Basic 145,698,793 137,713,931 100,923,801 Diluted 148,792,349 140,826,503 103,563,223 Earnings per share Basic $ 0.16 $ 0.32 $ 0.23 Diluted $ 0.16 $ 0.31 $ 0.23 The accompanying notes are an integral part of these consolidated financial statements. Quest Capital Corp. Consolidated Statements of Comprehensive Income and Accumulated Other Comprehensive Income For the year ended December 31, 2007 (expressed in thousands of Canadian dollars) 2007 Net earnings for the year $ 23,667 Other comprehensive income (loss) Reclassification adjustment for gains recorded included in net earnings (net of income tax of $1,156) (2,232 ) Other comprehensive income (loss) (2,232 ) Comprehensive income $ 21,435 Accumulated other comprehensive income – beginning of year $ - Adoption of financial instruments standards (note 2), (net of income tax of $1,156) 2,232 Other comprehensive income (loss) for the year (2,232 ) Accumulated other comprehensive income –end of year $ - The accompanying notes are an integral part of these consolidated financial statements. Quest Capital Corp. Consolidated Statements of Cash Flows For the years ended December 31, 2007, 2006 and 2005 (expressed in thousands of Canadian dollars) 2007 2006 2005 Cash flows from operating activities Net earnings for the year $ 23,667 $ 43,701 $ 23,551 Adjustments to determine net cash flows relating to operating items Future income taxes 11,656 (8,012 ) (6,488 ) Stock-based compensation 1,085 521 2,142 Provision for loan losses - 386 - Amortization of deferred interest and loan fees (8,855 ) (5,539 ) (4,568 ) Marketable securities and other asset trading gains (1,443 ) (5,616 ) (743 ) Realized gains on sale of investments (7,079 ) (8,876 ) (4,171 ) Other assets and investments received asfinder’s fees (638 ) (862 ) (1,245 ) Gains (losses) and other expenses relating to resource assets 50 (178 ) 737 Foreign exchange gain related to investment in foreign subsidiary (236 ) - - Other 185 162 216 Deferred interest and loan fees received 1,348 6,428 3,083 Activity in marketable securities held for trading Purchases (4,221 ) (4,356 ) (215 ) Proceeds on sales 11,648 12,327 2,259 Expenditures for reclamation and closure (352 ) (934 ) (2,498 ) Changes in prepaid and other receivables 567 50 34 Changes in accounts payable and accrued liabilities 2,909 555 (1,784 ) Changes in income taxes payable (2,522 ) 552 - 27,769 30,309 10,310 Cash flows from financing activities Proceeds from shares issued 4,018 62,807 56,025 Dividend payment (13,856 ) (10,727 ) - Proceeds from debt 93,865 99,931 - Repayment of debt (89,500 ) (77,931 ) - (5,473 ) 74,080 56,025 Cash flows from investing activities Activity in loans Net increase in loans (8,187 ) (145,357 ) (54,869 ) Net decrease in convertible debenture - - 2,030 Activity in investments Proceeds on sales 18,181 124,909 13,865 Purchases (488 ) (107,752 ) (4,794 ) Net proceeds on dilution of subsidiary - - 592 Change in restricted cash (10,249 ) (304 ) 7,655 Cash transferred to purchaser of resource property - - (2,500 ) Proceeds on sale of resource and capital assets - 356 210 Expenditures on resource and capital assets (563 ) (77 ) (368 ) Net other assets acquired - (425 ) (281 ) Net proceeds on sale and windup of subsidiaries 106 - (678 ) (1,200 ) (128,650 ) (39,138 ) Foreign exchange loss on cash held in a foreign subsidiary (118 ) 28 (65 ) Increase (decrease) in cash and cash equivalents 20,978 (24,233 ) 27,132 Cash and cash equivalents - beginning of year 9,506 33,739 6,607 Cash and cash equivalents - end of year $ 30,484 $ 9,506 $ 33,739 Supplemental cash flow information (note16) The accompanying notes are an integral part of these consolidated financial statements. Quest Capital Corp. Notes to Consolidated Financial Statements December 31, 2007 and 2006 (expressed in Canadian dollars; tables in thousands, except share capital information) 1 Nature of operations Quest Capital Corp.’s (“Quest” or the “Company”) focus is to provide mortgage financings.Throughout 2007, the Company also provided a range of services including the raising of capital, consulting, management and administrative services through its wholly-owned subsidiaries, Quest Management Corp. and Quest Securities Corporation. In December 2007, Quest reorganized its business, operations and assets in order to qualify as a mortgage investment corporation (“MIC”) for Canadian income tax purposes. A MIC is a special-purpose corporation defined under Section 130.1 of the Income Tax Act (Canada). A MIC does not pay corporate-level taxes when all taxable income is distributed to shareholders as dividends during a taxation year and within 90 days of its year end.Taxable Canadian shareholders will have dividend payments subject to Canadian tax as interest income. As of January 1, 2008, the Company must continually meet the following criteria to maintain MIC eligibility: (i) at least 50% of its assets must consist of residentially oriented mortgages and/or cash; (ii) it must not directly hold any foreign assets, including investments secured by real property located outside of Canada; (iii) it must not engage in operational activities outside of the business of lending and investing of funds; and (iv) no person may own more than 25% of the issued and outstanding shares. In establishing its status as a MIC, Quest was required to divest itself of assets deployed in operational activities outside of the business of real estate lending and investments in Canada.These divestitures included the sale of loans collateralized by properties outside of Canada, and the disposition of the Company’s marketable securities and investment portfolios.The Company also disposed of two wholly-owned subsidiaries, Quest Management Corp. and Quest Securities Corporation (note 4(a)). 2 Change in accounting policies Effective January 1, 2007, the Company adopted the Canadian Institute of Chartered
